WOLF, J.
In this appeal filed pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), appellant challenges the trial court’s orders revoking his probation and sentencing him to 5 years in prison for the underlying offense of aggravated assault with the intent to commit a felony. We affirm but remand for the trial court to correct a scrivener’s error in the order of revocation that states appellant violated conditions 5 and 35 of the order of probation. It should state that he violated condition 5 and special condition 12.
AFFIRMED and REMANDED for entry of a corrected order.
ROWE and KELSEY, JJ., CONCUR.